 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric CorporationandSunnyvale WestinghouseSalaried Employees Association.Case No. 20-CA-1919.July21, 1961DECISION AND ORDEROn February 13, 1961, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as his recommended Order hasbeen modified herein.1.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (5) by the restrictions it imposed on meeting with RayBabcock, the president of the Union andex officiochairman of itsnegotiating committee.Babcock, an employee of the Respondent,had been a member of the professional unit which the Union hadrepresented until it was voted out by the professional employees inAugust 1960. Babcock then offered to resign his post as president ofthe Union but was induced to retain that office after a vote of the mem-bers at a regular meeting of the Union had made it possible for him todo so.'After the August 1960 elections, the Union retained its statusas the exclusive bargaining representative for a unit of technical-clerical employees at the Sunnyvale plant.Thereafter, Respondent was willing to meet with the Union andthose of its negotiators who were themselves members of the technical-clerical unit.It refused though, to grant Babcock leave in order toparticipate in negotiations during working hours, while also refusingto negotiate with the Union after working hours, when Babcock wouldbe available.Respondent did offer to grant Babcock a transfer fromhis position as a professional engineer to a job in the technical-clericalunit and indicated that if he accepted the transfer it would have no1The membershipvotedto interpret the Union's constitution to meanthat employeeseligible for certification(such as the professionals)are eligible for membership in theUnion.Babcock was thereby made eligible to retain his office since the constitution pro-vided that officers of the Union must be members.We consider the action of the member-ship to be at least ade factoratification of Babcock's status as an officer. It Is for theUnion, and not for the Board or the Respondent,to decide how and when its constitutionis to be interpreted or amended.132 NLRB No. 23. WESTINGHOUSE ELECTRIC CORPORATION407objection to negotiating with him during working hours as a memberof the certified unit.The alternative offered Babcock, of sacrificing his professionalcareer in order to continue serving his Union, appears drastic whencontrasted with the limited inconvenience which Respondent and itsnegotiators would have suffered in allowing Babcock to participatein the negotiations during or after working hours.These restrictionson Babcock's availability during the times that Respondent was will-ing to negotiate effectively deprived the Union of his services indealing with the Respondent.Although each of these restrictionsmay by itself have been reasonable, Respondent's refusal to waive orvary any one of its requirements constituted in substance a barrierto the Union's right to freely select its own negotiators.We find thatRespondent thereby unlawfully interfered with the Union's right tobargain with it, in violation of Section 8 (a) (5).22.Unable to use Babcock as a negotiator, the Union agreed to meetand bargain without him, and by the date of the hearing, an agree-ment had been negotiated and signed.Babcock's signature on theagreement was recogized as valid by Respondent, as it had no objectionto his serving as president of the Union. The Trial Examiner recom-mended that Respondent cease and desist from refusing to bargaincollectively with the Union.This, however, seems to us broader thanis necessary to effectively remedy the violation alleged and proved.We shall, therefore, limit our order to the specific requirement that theRespondent meet with the Union at reasonable and mutually con-venient times without regard to whether the Union's representativesare employees in the certified unit.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, WestinghouseElectric Corporation, Sunnyvale, California, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Sunnyvale WestinghouseSalaried Employees Association as the exclusive bargaining repre-sentative of its employees in the certified technical-clerical unit byrefusing to meet at reasonable and mutually convenient times with9 Cf.Converse Bridge andSteelCompany,49 NLRB 370, which held that there was noSection 8(5) violation in refusing to grant employees time off during working hours inorder to negotiate, andTenne8see Chair Company, Inc.,126 NLRB 1357, finding noSection 8(a) (5) violationin anemployer's reasonable limitations on bargaining duringregular working hours.The purport of both cases is that an employer may consider itsown convenience in setting limitations on bargaining meetings. In doing so, however,itmay not disregard the right of the bargaining representative to meet and negotiatewith it at reasonable times, through its chosen negotiators 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDRay Babcock or any other duly authorized representative of theUnion.(b) In any like or related manner interfering with, restraining orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the Union or any otherlabor organization, to bargain collectively through representativesof their own choosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection orto refrain from any or all such activities except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, meet and bargain collectively at reasonable andmutually convenient times with the duly authorized representativesof Sunnyvale Westinghouse Salaried Employees Association, with-out regard to whether such representatives are employed in the cer-tified technical-clerical unit.(b)Post at its place of business in Sunnyvale, California, copiesof the notice attached hereto marked "Appendix."'Copies of thenotice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by Respondent's representative,be posted by the Respondent immediately upon receipt thereof, andmaintained by it for a period of 60 days thereafter in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.MEMBERS RODGERS and BROWN took no part in the considerationof the above Decision and Order.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : WESTINGHOUSE ELECTRIC CORPORATION409WE WILL meet and bargain collectively with Sunnyvale West-inghouse Salaried Employees Association through its duly auth-orized representatives at reasonable and mutually convenienttimes, without regard to whether the Union's representatives areemployed in the unit for which the Union has been certified.WE WILL NOT refuse to meet with the Union and its representa-tives at reasonable and mutually convenient times or in any likeor related manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to joinor assistthe above-named Union or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain frombecomingmembersof the above-named Union or any other labororganization except to the extent this right may be affected by anagreementin conformity with Section 8(a) (3) of the Act.WESTINGHOUSE ELECTRIC CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn thisproceeding,heard before Trial ExaminerWilliam E. Spencer of the Na-tional LaborRelations Board,herein theBoard, at Sunnyvale,California,Novem-ber 30,December1,1960,WestinghouseElectricCorporation,theRespondentherein, was chargedwitha refusal to bargain with SunnyvaleWestinghouseSalariedEmployeesAssociation,herein the Union,the dulydesignated representative of itsemployees in an appropriate unit,in violation of Section 8(a)(5) and,derivatively,of Section 8(a)(1) of theNational LaborRelations Act, as amended, hereinthe Act.The Respondent in its answer to the General Counsel's complaint admitted theUnion's representative capacity in an appropriate unit,as alleged,but denied thecommission of the alleged unfair labor practices.All partiesparticipated in thehearing and were afforded full opportunity to examine and cross-examine witnessesand to introduce evidence relevant and material to the issues.After the evidencehad been taken, the GeneralCounsel's representative at the hearing argued his po-sition orally; subsequent to the hearing,the Respondent filed a brief.Upon theentire record in the case, and from by observation of the witnesses, Imake the following: 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation with its principal executive officesat Pittsburgh in that State. It has plants and other offices located in various Statesother than Pennsylvania. Its manufacturing plant located at Sunnyvale, California,is the only plant involved in this proceeding.The annual value of its products manufactured, sold, and distributed at its Sunny-vale plant,is in excess of $1,000,000, and of this amount products of a value inexcess of $50,000 are shipped annually from its Sunnyvale plant to destinations out-side the State of California.Jurisdiction is admitted and found.H. THE LABOR ORGANIZATION INVOLVEDThe Union is an unaffiliated labor organization admitting to membership certainclassifications of employees at the Respondent's Sunnyvale,California,plant.III.THE UNFAIR LABOR PRACTICESA. Background FactsPrior to May 31, 1960, the Union, then an affiliate of the Federation of Westing-house Independent Salaried Unions,herein the Federation,represented among Re-spondent's employees a bargaining unit composed of clerical and technical employees,and a second unit composed of professional employees.On May 31,1960, theUnion's president,Ray Babcock,notified the Respondent that the Union had ter-minated its affiliation with the Federation.On June 1,considering that the dis-affiliationcreatedconflictingclaimsof representation,theRespondent filedrepresentation petitions covering the professional and clerical units, respectively.Pursuant to these petitions,a Board-conducted election was held on August 10, and onAugust 18 the Board'sRegional Director certified the Union as bargaining repre-sentative of Respondent's employees in the clerical-technical unit, and further certi-fied that"no union"had won in the professional unit.Babcock was and is a pro-fessional employee, a member of the professional unit which voted"no union" onAugust 10.B. Bargaining with respect to the clerical-technical unitBabcock as the Union's president was also, by virtue of that fact, chairman of itsnegotiating committee.His term as president expires in May 1961.However, in-asmuch as the professional unit of which he was a member voted against unionrepresentation,he submitted his resignation as president to a regular membershipmeeting held on August 23. The membership attendant at this meeting voted over-whelmingly to continue Babcock and other officers in their posts for the remainderbf theirunexpired terms.On September 6, pursuant to Babcock's request, the Respondent met with Bab-cock and William Cole, the Union's first vice president.Babcock informed the Re-spondent that the Union had voted to continue him and other officers in their officialcapacities for the balance of their unexpired terms and that he was ready to beginnegotiations on an agreement.He asked if the Respondent would allow professionalemployees such as himself time off from their jobs to negotiate on behalf of theclerical-technical unit.Respondent'sLawrence D. Gibson,itsmanager of industrialrelations, replied that he did not think company policy would permit unrepresentedemployees time off to negotiate for employees in the bargaining unit, but would re-serve a final answer on the point until he could study the problem. Babcock thensaid that as an alternative the Union was prepared to negotiate at nights or on week-ends.Gibson answered,quasi-humorously,that he was"not about to start a secondshift. . .for industrial relations . .."A second meeting between Babcock and Cole, representing the Union, and officersof the Respondent, was held on September 12. The discussion centered on Babcock'salternate proposals for negotiations; i.e., time off for himself during work to enablehim to negotiate in his capacity as chairman of the Union's negotiating committee,or negotiations outside regular working hours.Gibson,Respondent's spokesman,replied:1.The Respondent would not grant time off during working hours to pro-fessionalsfor purposes of negotiating on behalf of the clerical-technical unit;2.The Respondent would not negotiate with the Union at night or on week-ends; i.e., outside regularworking hours; WESTINGHOUSE ELECTRIC CORPORATION4113. If Babcock wished to participate in negotiations, a transfer to the repre-sented unit might be arranged; with any resultant difference in pay to be madeup by the Union;4.The Respondent had no intention of influencing the Union's choice ofbargaining representatives, but drew the line at giving professional employeestime off to negotiate for a unit to which they did not belong.On September 13, the Union made a written demand that the Respondent meetwith the Union's bargaining representatives at 7:30 p.m., on September 21, 1960.Gibson in his reply refused the demand, reiterating the Respondent's position asstated above.On September 20, Babcock inquired, by phone call, if the Respond-ent's position had changed, and received the reply, "No."Later that same day heinquired if the Respondent would negotiate with the Union's executive committee ifhe, Babcock, was not present, and the answer was in the affirmative.On October 21, the Union's negotiator, Cole, called Samuel O. Lemon, Jr., Re-spondent's local supervisor of industrial relations, and questioned Lemon about anagreement the Respondent had reached with another labor organization.Lemonadvised Cole that the Respondent was ready to make a similar offer to the Union, ifthe Union would appoint a negotiating committee for meeting with the Respondentduring working hours.Lemon cautioned Cole that the controversy revolving aroundBabcock could go on for as long as a year, and that it seemed unnecessary to defernegotiations until that issue could be disposed of.Cole demurred, but the Union didin fact appoint a committee composed of nonprofessional employees to meet withthe Respondent, and a meeting occurred on October 25.On October 28 a memo-randum agreement was prepared and after a noon recess the Union's representativesattending the meeting returned with copies of the agreement signed by Babcock.Cole asked if the Respondent objected to having Babcock's signature on the docu-ment, and Lemon replied ". . . we [have] no objection to Mr. Babcock signingthe document-we [have] never questioned his right to be President of the organi-zation.It [is] perfectly all right with us if his name remain[s] just as is."C. Concluding FindingsThe parties agree and it is found that all salaried clerical and technical employeesatRespondent's Sunnyvale, California, plant, including clerical employees of itsaccounting department, and excluding confidential secretaries, confidential salariedpayroll clerks, industrial relations department personnel, buyers, professional em-ployees, and supervisors as defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of the Act, and that the Union atall times since August 18, 1960, has been and now is the exclusive representative forpurposes of collective bargaining of employees in the aforesaid appropriate unit.The soleissueiswhether the Respondent has refused to meet with the Union forpurposes of bargaining at "reasonable times," as required by the Act or, in thealternative, has unlawfully interfered with the Union's choice of its negotiators.Nothing is more firmly established in the decisions than that neither bargainingprincipal can lawfully dictate his opposite'schoice of negotiators,nor force achange in the personnel of his opposite's negotiators.The Board, generally withcourt approval, has been most zealous in protecting the free choice of any dulyconstituted bargaining authority's choice of its negotiators.'The Respondent, however, contends that its refusal to allow Babcock time offduring regular working hours to negotiate on behalf of the Union, coupled withits refusal to negotiate with the Union outside regular working hours, was not predi-cated in any degree on desire or intent to dictate the Union's choice of negotiators,or to influence that choice. Its reasoning, as I understand it, is that it has fulfilledthe requirement to meet with the Union's negotiators "at reasonable times"; thatreasonable times, properly construed, does not impose a legal obligation on the Re-spondent to allow employees outside the bargaining unit time off for acting as theUnion's negotiators, or to meet outside working hours.This last, according to the1 See, for Instance,Deeco,Inc.,127 NLRB 666, in which the Board held that an em-ployer was not justified in refusing to meet with a union's negotiator though the latterhad twice called the employer's president a habitual liar,and had in effect challengedhim to make good on his declaration that he would inform the union that he would nolonger bargain with this negotiatorThe Board found that under the circumstances ofthe case, the union's negotiator was not shown to have been "hostile" to the employerin question and therefore the employer was not justified in refusing to meet with him asthe union's negotiator 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, would impose an undue hardship on its negotiators because it wouldinterfere with their performance of their personal and civic duties.I do not agree with the Respondent's position. If the Union chose to designateBabcock as one of its negotiators, it had that right, regardless of where or by whomBabcock was employed. I understand that the Respondent does not question thatright.But the Respondent, regardless of its motivation,2 made it impossible forBabcock to act in his designated capacity, unless he wished to accept demotion inorder to bring himself within the bargaining unit. I think the Respondent had noright to impose such a condition on his exercise of his functions as a negotiator,and that its attempt to do so, from whatever angle it is approached, was a refusalto bargain within the meaning of the Act.The Respondent, in my opinion, hasmisconstrued the requirement that bargaining principals meet at "reasonable times."Apparently, the Respondent has construed this to mean at such times as may appearto the Respondent to be reasonable in the light of its own convenience and thedischarge by its officials of their private and civic duties, exclusive of its duty tobargain.Actually, the rule of reasonableness applies to the entire bargaining situa-tion and neither principal has the right unilaterally to impose such restrictions andlimitations on bargaining sessions as would effectively exclude participation thereinby person or persons chosen by his opposite to bargain on the latter's behalf.Doubtless Babcock would have preferred to perform his functions as chairman oftheUnion's negotiating committee during working hours, as he had prior to theUnion's disaffiliation with the Federation, but he offered to negotiate either duringor outside working hours, pursuant to the Respondent's choice in the matter, andthis was of the essence of reasonableness.Respondent could have allowed Babcocktime off during working hours to perform his duties as negotiator.This, I think,itwas not required to do. Babcock as a professional employee held something ofa key post, and it may well be that his absence from his post during working hourswould have caused the Respondent some economic loss.The fact that in the pasthe had been allowed time off for negotiations and the performance of other unionduties, appears to have flowed from a negotiated agreement which had expired,or was at the sufference of his employer. In short, the refusal of the Respondentto permit him time off for negotiations was not, in my opinion,ipso factoa refusalto bargain. It was this refusal,coupledwith the refusal to bargainoutsideworkinghours, effectively foreclosing the Union's chief negotiator from the performanceof his bargaining functions, which constituted a violation of Section 8(a) (5) and,derivatively, 8(a) (1) of the Act, and it is so found.The fact that in order to obtain certain benefits granted under an agreementbetween the Respondent and another labor organization, the Union designated acommittee which met with the Respondent's requirements and executed the memo-randum agreement of October 28, clearly does not constitute a waiver by the Unionof its right to name its own negotiators and was without effect on the posture of theissuesherein.Ido not understand that the Respondent makes any contrarycontention.32There is conflict in the testimony on this point but I have not resolved it as I do notbelieve that such resolution is required for a decision here.8 The Respondent's contention that the General Counsel failed to prove that Babcockwas a duly designated representative of the Union for bargaining purposes, requires butbrief comment.The refusal to bargain was not based on this groundThe Respondent atno time challenged or in any way questioned Babcock'scapacityto act as the Union'spresident and chief negotiatorRespondent Lemon stated unequivocally that Respondentaccepted Babcock's signature to the memorandum agreement of October 28 and "neverquestioned his [Babcock's] right to be president of the Union." I do not propose to con-strue the Union's constitution and bylaws to determine whether the overwhelming vote tocontinue in his office as president accorded Babcock at the meeting of August 23, was instrict conformity with the aforesaid constitution and bylaws.This, in my opinion, is amatter for the membership of the Union to determine. It is enough for our purposeshere that, by a vote taken at a regular membership meeting of the Union, Babcock wascontinued in office for his unexpired term ; that he presented himself to the Respondent asthe Union's president and chief negotiator and was recognized by the Respondent as such ;and there is no evidence in this record that his status as such has been changed or inany way affected by action taken by the Union's membershipAssuming,arguendo,thatBabcock was not "duly designated" as the Union's negotiator, the Respondent's violationwould nevertheless be clear, for the position assumed by the Respondent with respect tothe Union's negotiators was in no way limited to Babcock ; it applied toanyemployeewhom the Union might designate negotiator who was not employed in the appropriate unit PONTIAC MOTORS DIVISION, GENERAL MOTORS CORP.413IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices byrefusing on and after September 12, 1960,4to bargain with the Union,the statutorybargaining representatives of its employees in an appropriate unit,itwill be recom-mended that on request the Respondent bargain with the Union on all proposalswhich raise bargainable issues, and,if an understanding is reached,embody suchunderstanding in a signed agreement.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.All salaried clerical and technical employees at Respondent's Sunnyvale, Cali-fornia, plant,including clerical employees of its accounting department,and exclud-ing confidential secretaries,confidential salaried payroll clerks, industrial relationsdepartment personnel,buyers, professional employees,and supervisors as definedin the Act, constituted at all times material herein,and now constitute,a unit ap-propriate for purposes of collective bargaining within the meaning of Section 9(b)of the Act.3.TheUnion was on August 18, 1960,and at all times since has been the ex-clusive representative of all employees of the Respondent at its Sunnyvale, Cali-fornia, operation,in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing on and after September 12, 1960, to bargain collectively with theUnion as exclusive representative in the aforesaid appropriate unit,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.5.By the said refusal to bargain,the Respondent interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed them in Section 7 of theAct, and thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]'The date on which Respondent's position found herein to constitute a refusal to bar-gain was defined and announced to the Union's negotiators.PontiacMotors Division,GeneralMotors CorporationandWallace R.O'Neil.Case No. 7-CA-P363. July 05, 1961DECISION AND ORDEROn June 27,1960, Trial Examiner Reeves R. Hilton issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed in itsentirety,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter,the General Counsel filed exceptions to the Inter-132 NLRB No. 11.